—In a proceeding for the construction of a will and an interim accounting, Spencer Thaddeus Coffin appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Dutchess County (Bernhard, S.), dated March 21, 1997, as, upon remittitur from this Court for a determination “of the amount of any unpaid child support and the supplemental amount to be paid to cover those arrears” (Matter of Coffin, 232 AD2d 483, 484), granted the estate a credit of $22,367 against child support arrears of $46,750 for payments made for Spencer Thaddeus Coffin’s college tuition and board.
Ordered that the order is affirmed insofar as appealed from, with costs payable by Spencer Thaddeus Coffin.
The facts of this proceeding were set forth in our prior decision (see, Matter of Coffin, 232 AD2d 483, supra) wherein we remitted the matter to the Surrogate’s Court for a determination of the amount of any unpaid child support and the supplemental amount to be paid to cover those arrears. We reject the appellant’s argument that the Surrogate’s Court erred in granting the estate a credit against child support arrears for payments made for the appellant’s college tuition and board. Such a credit was not contrary to our direction upon remittitur, and was in accordance with the intent of the testator. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.